Title: To Thomas Jefferson from Burgess Allison, 1 March 1801
From: Allison, Burgess
To: Jefferson, Thomas



Respected Sir/
Frankford March 1. 1801

Knowing the Pleasure which evry improvement in the Arts and Sciences afford you, and especially those mechanical Arts which promise to become useful to Society; I have taken the liberty of communicating to you one, made by Mr. Hawkins upon Saddles, which appears to answer the purpose design’d exceedingly well. It is the application of spiral brass wire Springs to the Seat and Stirrups of Saddles, which renders them so elastic as to ride perfectly easy. You will in the course of a day or two have an oppertunity of trying their goodness, as Mr. Stephen Burrowes Sadler in Philadelphia, who has purchased the Patent-right from Mr. Hawkins, is about to forward one to the address of your Agent at the City of Washington; of which he desires me in his name, to beg your acceptance, he not having the honour of a personal acquaintance with you himself—
Mr. Hawkins also proposes to apply a Combination of those Springs to the Swings of Carriages, which will doubtless permit the Carriage to ride much more easy than when hung with stiff leathern straps in the ordinary way.
As it is probable that Artists of the first Abilities will be sought after to execute the Monument in Memory of General Washington, I feel a pleasure in mentioning one Gentleman, who ranks amongst the highest in his profession as a Sculptor or Modeller. It is a Mr. Extine a Prussian Artist, whose republican Principles have induced him to take up his residence in this Country. I have seen several elegant Pieces of his execution in the small way, which bear handsome Testimony of his Talents—
With evry Sentiment of Esteem, I remain Dr. Sir, your very Hbe. Svt. 

B Allison

